LEHMAN, J.
It is not disputed that the plaintiff paid for certain dental work under a promise by the defendants to return the money should he be “dissatisfied.” The work consisted mainly in “bridge” and “crown” work. The plaintiff testified that after the work was performed it pained him continuously for six months, and he then went to another dentist and had the work performed in the defendants’ store removed. He produced in court the work removed by the second dentist. Although the dentist who originally performed the work in the defendants’ store was present and testified at the trial, he did not attempt to dispute the fact that the bridge and crown work done by him was actually removed from the plaintiff’s mouth by another dentist. Nevertheless the trial justice gave judgment to the defendants.
The defendants do not contend that they are not bound to return the money paid if the plaintiff is personally dissatisfied, but they contend that the plaintiff has not shown that his dissatisfaction was real and not assumed. It seems to me that it is impossible to show dissatisfaction more unequivocally than by proof that, after dental work is performed by one dentist, the patient has submitted himself to the tender mercies of a second dentist and had the original work removed.
Judgment should be reversed, with $30 costs, and judgment ordered for the plaintiff for the sum of $34 and proper costs in the court below. All concur.